UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR C. ROGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:10-cr-00632-HMH-1)


Submitted:   July 25, 2011                 Decided:   August 11, 2011


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal    Public   Defender,
Greenville, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, William J. Watkins, Jr., Assistant
United   States  Attorney,   Greenville,   South   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur C. Rodgers pled guilty to use of a means of

identification of another person in connection with a felony in

violation    of   18   U.S.C.   §   1028(a)(7)   (2006).         On    appeal,   he

alleges that his forty-two-month variance sentence was error.

For the reasons that follow, we affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard.         Gall v. United States, 552 U.S. 38, 51

(2007).     As we have explained, “no matter what provides the

basis for a deviation from the Guidelines range − we review the

resulting sentence only for reasonableness.”               United States v.

Evans, 526 F.3d 155, 164 (4th Cir. 2008) (citing Gall, 552 U.S.

at 50).

            In assessing a sentencing court’s decision to depart

from   a   defendant’s    Sentencing    Guidelines      range,    we    “consider

whether the sentencing court acted reasonably both with respect

to its decision to impose such a sentence and with respect to

the extent of the divergence from the sentencing range.”                   United

States v. McNeill, 598 F.3d 161, 166 (4th Cir. 2010) (internal

quotation marks omitted), aff’d on another ground, 131 S. Ct.

2218 (2011).      We will find a sentence to be unreasonable if the

sentencing “court provides an inadequate statement of reasons or

relies on improper factors in imposing a sentence outside the

properly     calculated     advisory       sentencing     range.”          United

                                       2
States v.   Hernandez-Villanueva,          473   F.3d    118,      123     (4th     Cir.

2007).

            Here, the district court correctly calculated Rogers’

advisory    Sentencing     Guidelines       range       as    24-30        months     of

imprisonment.     After listening to the arguments of counsel, to

the   defendant   himself,    and    addressing     some      of     the    18   U.S.C.

§ 3553(a) (2006) factors, the court imposed an upward variance

sentence of forty-two months.         The court, which was faced with a

recalcitrant career criminal with an extensive criminal history,

adequately explained its reasons for departing upward.                       In these

circumstances we do not find that the sentence was unreasonable.

Accordingly, we affirm.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the     court   and    argument         would    not    aid    the

decisional process.

                                                                             AFFIRMED




                                       3